 

Exhibit 10.26

officeArt object [idra20181231ex1026b65e0001.jpg]

 

 

 

 

October 15, 2015

 

John Kirby

3830 Berry Ave.

Drexel Hill, PA 19026

Dear John,

 

On behalf of Idera Pharmaceuticals, Inc., (“Company”), we are pleased to offer
you the position of Vice President Corporate Accounting, reporting directly to
Lou Arcudi, CFO & SVP Operations. Your start date will be determined upon your
acceptance of this offer. A summary of the terms of your employment follows.

 

Exempt Base Salary

Your base salary will be based on a semi-monthly pay schedule at the rate of
$9,375.00. This annualizes to a full-time equivalent of $225,000.00 and will be
subject to customary tax withholdings and other payroll deductions. The Company
utilizes a semi-monthly pay period, which ends on the 15th and the last day of
the month. This position is considered an exempt position for purposes of
federal wage-hour law, which means that you will not be eligible for overtime
time pay for hours actually worked in excess of 40 in a given work week.

 

Annual Incentive Plan

Subject to the terms of the Company’s Annual Incentive Plan (AIP) then in
effect, you are eligible to earn a target incentive award of 30% of your annual
base salary. Awards are discretionary and the determination of this
discretionary award is subject to evaluation of performance at the corporate and
individual levels, and other performance criteria as they apply to your
position. AIP will be pro-rated in your first year of hire, based on your start
date.

 

Benefits

You will be eligible to participate in Idera’s benefit plans in accordance with
the terms and conditions of each plan. Benefits currently include, but are not
limited to, medical, dental, vision, life and disability insurance, flexible
spending accounts, and a 401(k) savings plan. Full details of these programs, as
well as vacation and holidays, will be provided to you under separate cover.

 

Equity Grant

Upon joining the Company, you will be granted 150,000 options of Idera Common
Stock at an exercise price which is equal to the fair market value on the date
of hire. This grant is governed by Idera’s Stock Incentive Plan and is granted
at the discretion of the Compensation Committee of the Board of Directors.

 

Waiver and Amendment

No amendment to this offer shall be valid unless in writing and signed by you
and the Head of Human Resources on behalf of the Company.

 





--------------------------------------------------------------------------------

 

 

Employment at Will

While we both fully intend to begin our relationship on a positive note, it is
essential to understand our employment arrangement. The Company is an “at will”
employer, which means that either of us can terminate our employment arrangement
at any time and for any reason or no reason.

For purposes of federal immigration law, you will be required to provide the
company with documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to the
Company within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.

Your employment is fully contingent upon a satisfactory background check and
your execution and ongoing compliance with the attached Idera Pharmaceuticals’
Non-Disclosure Agreement, Code of Business Conduct and Ethics Agreement and our
Insider Trading and Public Disclosure Policies. If the foregoing is
satisfactory, please indicate your agreement by signing and returning to us the
enclosed copy of this letter, together with a signed copy of the Non-Disclosure
Agreement and a signed “Certification” page from the Code of Business Conduct
and Ethics Agreement.

Please carefully review the terms and conditions of this offer as outlined in
this letter. Feel free to contact Justin Goedde at 617-679-5557 if there is
anything further we can do to assist you.

Please confirm your acceptance of this offer by signing the attached copy of
this letter; including specifying your actual start date. If we do not receive
these executed documents by the end of the business day on October 16, 2015 the
offer set forth in this letter shall terminate.

Congratulations John! This position is critical to the continued success and
growth of Idera. We are excited to welcome you to Idera and look forward to
having you join the team.

 

 

 

Sincerely,

 

 

 

/S/ JILL CONWELL

 

Jill Conwell

 

Head of Human Resources

 

 

 

 

Agreed and Accepted,

 

 

 

/S/ JOHN J. KIRBY

 

John Kirby

 

 

 

Date:  October 16, 2015

 

 

 

Start Date: November 2, 2015

 

 

Page 2 of 2

--------------------------------------------------------------------------------